Title: From James Madison to Thomas Jefferson, 10 June 1798
From: Madison, James
To: Jefferson, Thomas


Dear Sir
June 10. 1798
I have duly recd. your favor of 31 Ult: & am glad to find mine are recd. as regularly as yours. The law for capturing French privateers may certainly be deemed a formal commencement of hostilities, and renders all hope of peace vain, unless a progress in amicable arrangements at Paris not to be expected, should have secured it agst. the designs of our Govermt. If the Bill suspending commerce with the French Dominions passes as it doubtless will, the French Goverment will be confirmed in the suspicion begotten by the British Treaty, of our coalition in the project of starving their people; and the effect of the measure will be to feed the English at the expence of the farmers of this Country. Already flour is down, I hear at 4 dollars a barrel. How far the views of the Govt. will be answd. by annihilating the ability to pay a land tax at the very moment of imposing it, will be best explained by the experimt. Looking beyond the present moment it may be questioned whether the interest of G. B. will be as much advanced by the sacrifice of our trade with her enemies as may be intended. The use of her manufactures here depends on our means of payment, & these on the sale of our produce to the markets of her enemies. There is too much passion it seems in our Councils to calculate consequences of any sort. The only hope is that its violence by defeating itself may save the Country. The answers of Mr. Adams to his addressors form the most grotesque scene in the tragicomedy acting by the Governt. They present not only the grossest contradictions to the maxims measures & language of his predecessor, and the real principles & interests of his Constituents, but to himself. He is verifying compleatly the last feature in the character drawn of him by Dr. F. however his title may stand to the two first. “Always an honest man, often a wise one, but sometimes wholly out of his senses.” I thank you for the offspring of the Senatorial Muse, which shall be taken care of. It is truly an Unique. It is not even prose run mad. Monroe is much at a loss what course to take in consequence of the wicked assault on him by Mr. A. and I am as much so as to the advice that ought to be given him. It deserves consideration perhaps that if the least occasion be furnished for reviving Governmental attention to him, the spirit of party revenge may be wreaked th⟨ro⟩’ the forms of the Constitution. A majority in the H. of R. & ⅔ of the Senate seem to be ripe for every thing. A temperate & dignified ⟨a⟩nimadversion on the proceeding, published with his name, as an appeal to the candor & justice of his fellow Citizens, agst. the wanton & unmanly treatment, might perhaps be of use. But it wd. be difficult to execute it in a manner to do justice to himself, & inflict it on his adversary, without clashing with the temper of the moment. Hoping for the pleasure of congratulating you soon, on your release from your painful situation, I close with the most affectionate assurances that I am yours
Js M Jr.
